Citation Nr: 1200768	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  05-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for claimed peripheral neuropathy of the right and left upper extremities.

2.  Entitlement to service connection for claimed peripheral neuropathy of the right and left lower extremities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 1970, which included a tour of duty in the Republic of Vietnam from June 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2005 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2007, the Veteran presented testimony at a Board hearing before the undersigned Acting Veterans Law Judge by videoconference.  The transcript of the hearing is associated with the claims file.  

This case was previously remanded by the Board in March 2008 and May 2011 for further notice and evidentiary development and is now ready for disposition.   


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's currently diagnosed peripheral neuropathies involving the upper and lower extremities had their onset in active service, manifested to a compensable degree within a year of separation from service, or are otherwise causally or etiologically related to the Veteran's period of active military service, to include presumed in-service herbicide exposure.    




CONCLUSIONS OF LAW

1.  The Veteran's peripheral neuropathy of the right and left upper extremities was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  The Veteran's peripheral neuropathy of the right and left lower extremities was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or a supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Collectively, in pre-rating notice letters dated in December 2004 and June 2005, the RO informed the Veteran of the information and evidence needed to establish entitlement to service connection for his claimed peripheral neuropathy of the lower and upper extremities.  He was also advised regarding what evidence VA would obtain and make reasonable efforts to obtain on his behalf in support of his claims.

Also, pursuant to the Board's March 2008 Remand, in an April 2008 notice letter the Veteran was advised of how VA determines the disability rating and effective date once service connection is established.  Although the Veteran was not provided with notice regarding the disability rating and effective date elements pursuant to Dingess prior to the initial denial of the claims adjudicated herein, such timing defect is not prejudicial.  The Veteran's claim was readjudicated following issuance of proper notice.  Moreover, because the Veteran's claims are being denied for reasons explained below, no disability rating or effective date will be assigned rendering any lack of timely notice moot.  

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decisions, the April 2005 and January 2006 SOCs, and the multiple SSOCs issued from April 2007 to August 2011, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's statutory duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are included in the claims file.  In addition, post-service treatment records adequately identified as relevant to the claims have been submitted or otherwise obtained, to the extent possible, and are associated with the claims file.  Also, records from the Social Security Administration (SSA) and several written statements from the Veteran are included in the record.    

The Veteran was afforded with VA examinations in February 2010 and June 2011.  However, as previously discussed in the May 2011 Board Remand, the February 2010 VA examination was inadequate because the examiner provided a speculative medical nexus opinion with an insufficient rationale.  In compliance with Board's May 2011 remand, the Veteran underwent further medical examination in June 2011.  Upon review of the examination report, the Board notes that the June 2011 examiner confirmed review of the claims file, performed a thorough examination of the Veteran, and provided a medical opinion that was supported by adequate rationale.  For these reasons and for reasons explained in greater detail below, the Board finds that the June 2011 VA medical examination report included in the record is adequate for the purpose of this adjudication.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board recognizes that his representative has asserted that the Veteran's claimed peripheral neuropathy may be caused by undiagnosed diabetes mellitus type II and has suggested that the Board remand the claim for another examination by a physician to determine the etiology of peripheral neuropathy and whether it is attributable to diabetes mellitus.  See Written Brief Presentation, page 2.  However, as acknowledged by the Veteran's representative, there is no indication in the record that the Veteran has been diagnosed with diabetes mellitus.  He specifically denied a past history of diabetes mellitus in February 2005.  See February 1, 2005 primary care annual examination note.  Further, the Veteran was provided with a VA neurological examination in June 2011 and, as will be explained below, the examining physician concluded that his peripheral neuropathies were due to his degenerative spine disease and the repetitive use of his hands in his post-service occupation in the construction industry.  The examiner based this opinion on a thorough review of the Veteran's medical history as documented in the claims file, as well as a thorough evaluation of the Veteran, and the opinion is adequate.  In light of the foregoing, the Board finds that no further VA examination or medical opinion is needed.             

The Board further finds that there has been compliance with our prior remands.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Pursuant to the Board's May 2008 remand, the Appeals Management Center (AMC) requested any and all available treatment records for the Veteran from June 1970 to the present in April 2008 and, again, in June 2009.  A voluminous amount of treatment records from the Asheville VA Medical Center (VAMC) dated from February 2005 to November 2008 and from July 2009 to February 2010 were obtained.  A VCAA-compliant notice letter was also sent to the Veteran in April 2008 with respect to his claimed disorders.  

Pursuant to the Board's May 2011 remand, additional treatment records from the Asheville VAMC dated from February 2010 to July 2011 were obtained and associated with the claims file.  Also, a copy of the SSA award letter and the medical records considered in support of the Veteran's claim for SSA disability benefits were obtained and are of record.  Further, a letter was sent to the Veteran in May 2011, wherein he was asked to provide additional information and evidence pertinent to his appeal that was not currently of record, to include any records pertaining to workers' compensation related to an August 2008 job-related injury.  In response, the Veteran sent a letter later that month that he had mailed all doctor's reports along with other private medical records.  He did not provide any additional information regarding the August 2008 on-the-job injury or his workers' compensation claim.  Moreover, as discussed above, the Veteran was afforded with a medical examination in June 2011 due to the inadequacy of the February 2010 VA medical examination, particularly the medical nexus opinion.  
    
Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  Therefore, in view of the foregoing, the Board will proceed with appellate review.

II. Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Also, where a Veteran served continuously for ninety (90) days or more during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as an organic disease of the nervous system (i.e., peripheral neuropathy), to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The law provides that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary, under the authority of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, and based on the studies by the National Academy of Sciences (NAS), has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-49, and 61 Fed. Reg. 57,586-89 (1996); Notice, 64 Fed. Reg. 59,232-43 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); Final Rule, 74 Fed. Reg. 21,258-60 (May 7, 2009); Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

In this case, the Veteran asserts that he currently suffers from peripheral neuropathy of the upper and lower extremities due to exposure to herbicide agents during his service in the Republic of Vietnam.  

As an initial matter, the Board will first consider whether the Veteran currently suffers from peripheral neuropathy of the upper and/or lower extremities.  As previously discussed in the Board's March 2008 Remand, there appears to be conflicting medical evidence contained in the record regarding whether the Veteran currently suffers from peripheral neuropathy of the upper and lower extremities. 

Indeed, in a February 2005 VA treatment record, the Veteran complained of tingling and burning in his feet for several years and reported that he was exposed to Agent Orange during his service in Vietnam.  At that time, the examiner's impression was peripheral neuropathy, may be secondary to Agent Orange. 

Later, in a March 2005 VA treatment record, the Veteran complained of tingling in his legs when he stood or walked a lot.  He also complained of a right upper extremity discomfort and numbness that occurred when he drove or lay in the bed. He reported that both hands would go numb when he drove.  The examiner indicated the Veteran had a history of peripheral neuropathy/radiculopathy of unknown etiology.  The examiner reported that it was hard to differentiate between the two and suggested further tests needed to be performed. 

During a March 2005 VA Agent Orange consult, the examiner noted the Veteran complained of chronic peripheral neuropathy.  The examiner explained that chronic peripheral neuropathy was not linked to Agent Orange exposure. 

June 2005 VA EMG and nerve conduction studies showed findings suggestive of motor/sensory peripheral neuropathy in the right upper extremity and bilateral lower extremity tested areas.  The studies also showed findings suggestive of superimposed right median neuropathy at the wrist (carpal tunnel syndrome) of moderate severity.  Findings were also suggestive of acute L5-S1 radiculopathy.  Chronic neurogenic findings in the right L5-S1 areas were likely due to chronic L5-S1 radiculopathy; but, could also be due to peripheral neuropathy. 

A March 2006 VA neurology consult reflects that the Veteran reported a long history of low back pain.  He had radiculopathy in both lower extremities, especially on the right.  He also complained of shoulder pain on the right side.  The examiner noted previous treatment records showing carpal tunnel syndrome and acute radiculopathy on the right.  The examiner diagnosed lumbar radiculopathy related to the Veteran's spinal stenosis.  Remaining treatment records reference radiculopathy in the lower and upper extremities of unknown etiology. 

Given what appeared to be conflicting medical evidence, the Board remanded the Veteran's claims in March 2008 so that the diagnosis and etiology of the Veteran's current neurological disorders could be clarified.  

In February 2010, the Veteran underwent a VA neurology examination.  At that time, the Veteran reported having experienced tingling in his fingertips shortly after his return from Vietnam.  He told the examiner that he had mentioned it to his family but had no idea it was of any significance and did not seek medical attention for the symptomatology.  He also reported that the symptoms were followed by similar sensations in his feet but it did not impact his ability to work as a shipping foreman.  In addition, the Veteran told the examiner that he currently had lumbar spinal stenosis and leg weakness and numbness with ambulation.  While surgery had been proposed, he had declined undergoing surgery at the time.  He reported that he felt that his symptoms had progressed.  He further reported an on-the-job injury in September 2008, when he tore his right rotator cuff requiring repair and subsequently had a cervical laminectomy anterior with fusion at C4-7 to address numbness in his hands.  The examiner noted that the Veteran had a complete neurologic examination performed.  On physical examination, the Veteran demonstrated, in pertinent part, absent ankle jerks and significant decrease in vibratory sensation in both lower extremities to the knees, and fingers to the wrist.  He also demonstrated mild dysesthesia to light touch.  The examiner noted that EMG/NCV studies performed in June 2005 showed evidence of peripheral neuropathy, motor-sensory of moderate severity in upper and lower extremities and moderate median nerve entrapment on the right.  The examiner found that the Veteran had symptoms of neuropathy.    

Due to the inadequacy of the medical nexus opinion provided by the February 2010 VA examiner, the Veteran underwent another neurological examination in June 2011.  At that time, the Veteran reported that his peripheral neuropathy had its onset approximately in 1975.  He reported that he began to have burning and tingling in his feet around that time.  He also stated that no diagnosis was made by his healthcare providers until several years later.  He also noted that he experienced some numbness in his upper extremities, with the right greater than the left, prior to the right shoulder injury at work in 2008.  Based on a thorough interview and physical examination of the Veteran and review of the medical history as documented in the claims file, the examiner noted that there was clear evidence currently to explain the Veteran's peripheral neuropathy.     

Thus, in consideration of the foregoing, the Board finds that the medical evidence sufficiently establishes the presence of current peripheral neuropathy of the upper and lower extremities.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board will next consider whether the Veteran's claimed peripheral neuropathy of the upper and lower extremities is causally or etiologically related to in-service herbicide exposure.  

The Board notes that service records confirm that the Veteran has qualifying service in the Republic of Vietnam.  Indeed, his DD Form 214 shows that he had service in the Republic of Vietnam from June 1969 to June 1970.    

Because the Veteran's service personnel records show that he has the requisite service in Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii), he is presumed to have been exposed to herbicide agents, in the absence of affirmative evidence to the contrary.  

As discussed above, the medical evidence sufficiently establishes current peripheral neuropathy of the upper and lower extremities. 

However, the Veteran is not entitled to presumptive service connection based on herbicide exposure, because his current peripheral neuropathy of the upper and lower extremities is not delineated under 38 C.F.R. § 3.309(e) as a disease associated with herbicide exposure.  McCartt v. West, 12 Vet. App. 164 (1999).   While acute and subacute peripheral neuropathy are listed as presumptive diseases associated with herbicide exposure under 38 C.F.R. § 3.309 (e), Note (2) specifically defines acute and subacute peripheral neuropathy as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  In the present case, the evidence does not show that symptoms of peripheral neuropathy initially manifested within weeks or months of presumed exposure to an herbicide agent and then resolved within two years.  Instead, the evidence shows that the Veteran did not begin to experience neurological symptoms and was not diagnosed with peripheral neuropathy until several years after service.  

In this regard, the Board notes that the June 2011 VA medical examiner stated that the Veteran's peripheral neuropathies were not attributable to herbicide exposure as the current VA listing of medical conditions presumptively associated with herbicide exposure identified transient peripheral neuropathy as appearing within weeks or months of exposure to an herbicide agent and resolving within two years of the date of onset.  The examiner noted that it was clear that the Veteran continued to have persistent symptoms and findings well after two years of onset.  The examiner added that, by the Veteran's own statements on the day of the examination, he did not begin experiencing symptoms of peripheral neuropathy until some years after discharge from service.  The examiner indicated that there were no records to contradict his statement, and the Veteran's STRs were silent regarding any reference to symptoms of peripheral neuropathy.  The examiner further commented that documentation in the claims file and pasted into the examination report showed that two other physicians, Dr. O. and Dr. H., at the Asheville VAMC concurred that the Veteran's peripheral neuropathy was not service connected.   

Also, the most probative competent medical opinion evidence does not link the Veteran's current peripheral neuropathy to presumed herbicide exposure.  Specifically, the June 2011 VA examiner concluded that it was less likely that not that the Veteran's current diagnoses related to his peripheral neuropathies were the result of disease or injury incurred or aggravated by the Veteran's active duty, to include exposure to herbicides.  He explained that the Veteran's diagnosis of radiculopathy was directly related to the Veteran's degenerative diseases of the spine and his carpal tunnel syndrome (median neuropathy of the wrist) was likewise more likely than not due to his history of repetitive use of the hands during his post-military employment in the construction industry.  

The Board notes that the examiner based his opinion on review of the Veteran's claims file and a thorough evaluation of the Veteran.  He also provided adequate rationale in support of his conclusion.  For those reasons, his opinion is afforded great probative value in resolving the medical question of whether the Veteran's claimed peripheral neuropathy is related to presumed herbicide exposure.     

While the Board recognizes that the February 2010 VA examiner had previously written that it was as likely as not that the herbicide exposure may have been a cause of the Veteran's neuropathy, that opinion was speculative and not supported by adequate rationale.  In this regard, the Board observes that the examiner acknowledged that the Veteran's clinical profile of ongoing symptoms did not fit the current definition of a transient neuropathy that resolves within two years of onset.  However, in light of such statement, she did not provide adequate explanation for her conclusion.  She merely wrote that no other underlying medical cause had been found.  Further, she specifically wrote that herbicide exposure "may have been" a cause of the Veteran's neuropathy.  Her use of such phraseology is clearly speculative.  See, e.g., Bloom v. West, 12 Vet. App. 185, 187 (1999) (A medical statement using the term "could," or in the moving party's case, "may" or "possibly," without supporting clinical data or other rationale, is too speculative in order to provide the degree of certainty required for medical nexus evidence.).  For those reasons, her opinion is afforded significantly less probative value than the June 2011 VA medical opinion.    

Also, the February 2005 VA medical opinion referenced above that the Veteran's peripheral neuropathy may be secondary to Agent Orange exposure is similarly too speculative to provide the necessary nexus relationship to support a grant of service connection for the claimed disorders.  Thus, that opinion is also afforded significantly less probative value than the June 2011 VA medical opinion.      

Although the Veteran has attributed his currently diagnosed peripheral neuropathy of the upper and lower extremities to presumed in-service herbicide exposure, he is a layperson and does not have the requisite medical expertise to provide a competent medical opinion linking his current peripheral neuropathy to presumed herbicide exposure in service.  Therefore, his opinion has no probative value.   

Thus, because the Secretary has not specifically found any linkage between the Veteran's currently diagnosed chronic peripheral neuropathy and herbicide exposure and the most probative competent medical opinion evidence does not show that such a nexus relationship exists, his claimed disorder cannot be presumed to be due to Agent Orange exposure.

Nonetheless, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct incurrence or aggravation in service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board notes, however, that the Veteran does not contend and the most probative and competent medical evidence does not otherwise show that his currently diagnosed peripheral neuropathies of the upper and lower extremities are related to his period of active service.  The Veteran's STRs reflect that his upper extremities, feet, lower extremities, and neurologic system were clinically evaluated as normal at the June 1970 separation examination.  The Veteran also wrote, on the separation examination report, that he was in good health and made no mention of having any symptoms referable to peripheral neuropathy of the upper and lower extremities at that time.  Additionally, while the Veteran told the February 2010 VA neurological examiner that he first noticed tingling in his fingertips shortly after his return from Vietnam but did not initially seek medical treatment for the symptoms, he later told the June 2011 VA medical examiner that he first began to experience symptoms of his claimed peripheral neuropathy around 1975, five years after separation from service.  He also stated that he was not diagnosed with peripheral neuropathy until several years after he began to experience such symptoms.  Further, as stated above, the most probative and competent medical opinion of record concluded that it was less likely that not that the Veteran's current diagnoses related to his peripheral neuropathies were the result of disease or injury incurred or aggravated by the Veteran's active duty to include exposure to herbicide agents nor did they have their onset within one year of service.  The examiner, instead, attributed the Veteran's peripheral neuropathies to his nonservice-connected degenerative spine disorder and repetitive use of the hands during his post-service occupation.   

In summary, the Board finds the Veteran does not have a disease for which presumptive service connection based upon herbicide exposure is provided.  In addition, the credible and probative evidence of record is against finding that peripheral neuropathy of the upper and lower extremities was incurred due to exposure to presumed exposure to herbicide agents in service, and the most probative and competent evidence of record does not otherwise relate the Veteran's currently diagnosed peripheral neuropathy of the upper and lower extremities disorders to his period of military service, or show that they manifested within one year of separation from service.   

Therefore, based upon the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the claims, either on a direct basis or on a presumptive basis either as due to herbicide exposure or as a chronic disease, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for claimed peripheral neuropathy of the right and left upper extremities is denied.

Entitlement to service connection for claimed peripheral neuropathy of the right and left lower extremities is denied. 



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


